Citation Nr: 1045080	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-15 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.

3.  Entitlement to DIC benefits under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



WITNESSES AT HEARING ON APPEAL

The Appellant and her daughters


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from April 1944 to August 1945.  
The Veteran died in May 2006; the appellant is his widow.

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In December 2008, the appellant and her daughters testified 
during a hearing before the undersigned Veterans Law Judge at the 
RO; a transcript of that hearing is of record.

In a July 2009 decision, the Board denied each of the claims on 
appeal, as listed on the title page of this decision.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  While the matter 
was pending before the Court, in March 2010, the appellant's 
attorney and a representative of the VA's General Counsel filed a 
Joint Motion for Remand (Motion).  It was moved therein that the 
July 2009 decision be vacated and the matters remanded to the 
Board for an adequate medical opinion.  In a March 2010 Order, 
the Court granted the Motion and remanded these matters to the 
Board for compliance with the instructions in the Motion.

The Board notes that the appellant was previously represented by 
the American Legion.  The record shows that in April 2010 the 
appellant executed a VA Form 21-22 in favor of Joseph R. Moore, 
Attorney.  The Board recognizes this change in representation.


FINDINGS OF FACT

1.  The Veteran died in May 2006 and the Certificate of Death 
lists the immediate cause of death as myocardial infarction with 
resultant congestive heart failure due to or as a consequence of 
hypotension and ventricular arrhythmia.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were cirrhosis of the liver, renal failure. 

2.  At the time of the Veteran's death in May 2006, service 
connection was in effect for: post-traumatic stress disorder 
(PTSD) (rated as 50 percent disabling), and residuals of cold 
injury of the left foot and the right foot (each rated as 30 
percent disabling); his combined rating was 80 percent and he had 
been awarded a total disability rating based on individual 
unemployability (TDIU), effective November 14, 2003.

3.  Cardiovascular disease was not shown during service or within 
a year following discharge from service.

4.  Competent medical evidence now shows that the Veteran's PTSD 
was materially and causally related to the Veteran's coronary 
artery disease, myocardial infarction, heart failure, and 
ventricular arrhythmia and contributed to cause his death in May 
2006.
5.  The grant of service connection for cause of the Veteran's 
death under the provisions of 38 U.S.C.A. § 1310 renders moot 
each of the appellant's claims of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 and 38 U.S.C.A. § 1151.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, 
the criteria for service connection for cause of the Veteran's 
death have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.312 (2009).

2.  The appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 1318, 
7104 (West 2002); 38 C.F.R. §§ 3.22, 20.101 (2009).

3.  The appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151 is moot.  38 U.S.C.A. §§ 1151, 
1318, 7104 (West 2002); 38 C.F.R. §§ 3.22, 20.101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for cause of death, the Board finds that all 
notification and development action needed to fairly adjudicate 
this claim has been accomplished.  In addition, since the cause 
of death award provides the greatest available benefit, the 
remaining issues on appeal are moot.  DIC is paid for only 1 
entitlement, separate benefits would not be paid for various 
theories of entitlement.  There are no other benefits that would 
stem from the other theories of entitlement.

II.  Service connection for cause of death

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that it was incurred in service.  38 C.F.R. 
§ 3.303(d).

If the disorder is cardiovascular disease, or cirrhosis of the 
liver, service connection may be granted if manifested to a 
compensable degree within the presumptive time period.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

To establish entitlement to service connection for the cause of 
the Veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).  Service-
connected disability will be considered as the principal cause of 
death when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  To be 
considered a contributory cause of death, it must be shown that 
service- connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided or 
lent assistance to the production of death. It is not sufficient 
to show that a service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  38 
C.F.R. § 3.312(c)(1).

The Veteran died in May 2006 and the Certificate of Death lists 
the immediate cause of death as myocardial infarction with 
resultant congestive heart failure due to or as a consequence of 
hypotension and ventricular arrhythmia.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were cirrhosis of the liver, renal failure.

During his lifetime, service connection was established for: 
post-traumatic stress disorder (PTSD) (rated as 50 percent 
disabling), and residuals of cold injury of the left foot and the 
right foot (each rated as 30 percent disabling).  In addition, he 
had been awarded a total disability rating based on individual 
unemployability (TDIU), effective November 14, 2003.

A review of the service treatment records is negative for 
evidence of treatment for or a diagnosis of a cardiovascular 
disease.

The evidence of record indicates that the Veteran was first 
treated for heart disease in 1985 and that the Veteran was on 
medication for treatment of high blood pressure.

Initially, the Board notes that the appellant does not contend, 
and the record does not suggest, that the myocardial infarction 
with resultant congestive heart failure resulting in the 
Veteran's death, or any other conditions listed on his death 
certificate, was directly related to service.  Furthermore, there 
is no evidence that the cardiovascular event that led to the 
death of the Veteran had its onset in service, or until many 
decades after discharge from service.  

In an April 2008 VA medical opinion, a VA physician, who after 
reviewing the Veteran's claims files, opined that there was no 
reason at all to associate the Veteran's death or the 
complication that lead to it with his service-connected 
disabilities.  He furthered that peripheral cold injury is not 
likely to be associated with respiratory failure, kidney failure, 
or liver failure.  A specific opinion with reference to PTSD was 
not entered.

In a September 2010 private medical opinion, K.B. Desser, M.D., 
opined that the Veteran's death was more likely than not related 
to his PTSD and that his PTSD was materially and causally related 
to the Veteran's coronary artery disease, myocardial infarction, 
heart failure, and ventricular arrhythmia.  He furthered that the 
Veteran's cardiovascular disease was clearly related to his PTSD, 
the latter representing by regression analysis, an independent 
risk factor for hypertension, coronary artery disease and its 
consequences such as hypotension and ventricular arrhythmias.  
Based on the medical literature and a review of the Veteran's 
medical history, the Veteran's PTSD is directly associated with 
the heart disabilities of myocardial infarction, congestive heart 
failure, hypotension, and ventricular arrhythmia which led to his 
death.  In providing this opinion, Dr. Desser notes his review of 
pertinent medical records associated with the claims file, a 
discussion of the Veteran's medical history, and a summary of 
medical literature as it applies to the Veteran's PTSD and 
cardiovascular diseases.

In this case, the Board finds the opinion provided by Dr. Desser 
in September 2010 is dispositive of the medical nexus question.  
As the physician explained in detail the reasons for his 
conclusions, which were based on consideration of the evidence 
record (for which he provided an accurate recitation of the 
medical evidence in the claims file), and he provided a very 
thorough medical discussion specific to the Veteran's 
circumstances, to include a review of the pertinent medical 
literature, the Board finds that this opinion constitutes 
competent and probative evidence on the matter upon which the 
claim turns.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Significantly, the opinion of Dr. Desser that the Veteran's 
service-connected PTSD materially and causally contributed to the 
Veteran's coronary artery disease, myocardial infarction, heart 
failure, and ventricular arrhythmia, which resulted in the 
Veteran's death, is not contradicted by any other opinion of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA 
may only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  Therefore, in light of the 
favorable private medical opinion, service connection for cause 
of the Veteran's death is granted.
 
III.  Entitlement to DIC under 38 U.S.C.A. § 1318 and 38 U.S.C.A. 
§ 1151

The Board will not address the merits of the appellant's claim 
under the provisions of 38 U.S.C.A. § 1318 and 1151, because the 
Board's grant herein of service connection for the cause of the 
Veteran's death renders each of these issues moot.  Entitlement 
to service connection for the cause of death under 38 C.F.R. § 
1310 is the greater benefit, and is here granted in full.  No 
additional benefit (monetary or otherwise) can be gained under 38 
U.S.C.A. §§ 1318 or 1151.  Absent a benefit in question, no 
controversy may remain for adjudication.  To do otherwise would 
amount to a needless expenditure of scarce VA resources.  
Therefore, the appeal of each of these issues is dismissed.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the Veteran's death is 
granted.

The claim for entitlement to DIC benefits under 38 U.S.C.A. § 
1318 is moot and is dismissed.

The claim for entitlement to DIC benefits under 38 U.S.C.A. § 
1151 is moot and is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


